Citation Nr: 1526458	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-28 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for asthma, to include as due to exposure to asbestos and/or herbicides.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to October 1971.  The Veteran had service in Vietnam from June 1969 to January 1970 and April 1970 to November 1970.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for a skin disorder, claimed as sores and itchy scalp, has been raised by the record during the April 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2015 BVA Hearing Transcript, page 11.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for asthma, to include as due to exposure to asbestos and/or herbicides.  The Veteran asserts he was exposed to herbicides while serving two tours of duty on land in Vietnam as part of the U.S. Navy Seabees, in the U.S. Naval Mobile Construction Battalion One Thirty Three and U.S. Naval Mobile Construction Battalion Sixty-Two.  The Veteran also asserts he was exposed to asbestos during service while serving as a mechanic and repairing brake shoes and brake drums.  The Board notes that the Veteran's personnel records indicate that he was a mechanic.  See DD-214.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

First, the Board notes that the Veteran testified during the April 2015 Board hearing that he was treated for asthma at a VA Medical Center (VAMC) in Biloxi during the 1980s, and that he sought treatment at the Las Vegas VAMC and California VAMC.  Although the claims file contains treatment records from Biloxi, they are not from the 1980s.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  On remand, all available VA treatment records should be obtained and associated with the claims file.  

The Veteran's service records indicate that he was rejected for active duty in May 1968, due to a diagnosis of asthma on the entrance examination.  See May 1968 entrance examination.  The Veteran then sought entry into active service approximately five months later, in October 1968, at which time no respiratory abnormalities were noted on his entrance examination.  His October 1971 discharge examination also did not note any respiratory abnormalities.

The Board notes that when no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.

Post-service records indicate the Veteran has a current diagnosis of asthma.  See December 2009 VA Outpatient Current Active Problems List.  To date, however, the Veteran has not yet been afforded a VA examination.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated and non-duplicative VA treatment records from the 1980s to present. 

In particular, obtain the treatment records from Biloxi VAMC, beginning in the 1980s, as well as treatment records from Las Vegas VAMC and California VAMC.

If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate the records would be futile.  

The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Afford the Veteran a VA examination for asthma.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion on the following:

a)  Does the evidence clearly and unmistakably show that the Veteran's asthma existed prior to his period of service from November 1968 to October 1971?

b)  If the answer to a) is yes, does the evidence clearly and unmistakably show that his asthma was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?  

The examiner must consider the Veteran's lay statements regarding his symptoms in service, to include exposure to herbicides* and asbestos during service.  Whether these statements make sense from a medical point-of-view must be considered and discussed in the opinion.  (*The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for asthma as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. Thus, the question here is what is the likelihood that this Veteran's asthma is related to his herbicide exposure given his medical history, family history, risk factors, etc.). 

c)  If the answer to either a) or b) is no, then answer the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's asthma had its onset in service or is otherwise attributable to service, to include exposure to asbestos and/or herbicides*?  In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms.  (*The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for asthma as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's asthma is related to his herbicide exposure given his medical history, family history, risk factors, etc.). 

3.  After completing the above actions, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


